Citation Nr: 0106938	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for a vision 
disability.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for a liver disability, 
secondary to severe mononucleosis.

7.  Entitlement to service connection for a right shoulder 
and upper arm disability.





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from May 1990 to July 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
denied service connection for a bilateral knee disability, a 
right foot disability, a vision disability, migraine 
headaches, asthma, a liver disability (claimed secondary to 
severe mononucleosis) and a right shoulder and upper arm 
disability.

Appellate consideration of the issue of service connection 
for a right shoulder and upper arm disability will be held in 
abeyance pending completion of the evidentiary development 
requested in the remand section below.


FINDING OF FACT

There is no competent evidence of record that the veteran has 
a bilateral knee disability, right foot disability, vision 
disability, migraine headaches, asthma, or liver disability, 
related to her period of active service.


CONCLUSION OF LAW

The evidence does not reflect that a bilateral knee 
disability, right foot disability, vision disability, 
migraine headaches, asthma, or liver disability were incurred 
or aggravated during the veteran's active naval service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The claims file contains very few service medical records.  
Those that are available, however, are dated in March and May 
1991.  They pertain to left shoulder complaints, right arm 
and shoulder complaints, and right-sided pain secondary to 
physical activity "of a somewhat strange nature-etiology not 
totally understood."  

In October 1998, the RO sent a letter to the veteran 
providing RO contact information and advising her to notify 
the RO of changes in her mailing address.  That letter was 
returned to the RO by the postal authority later that month 
as the street address (provided by the veteran in her August 
1998 application for VA compensation benefits) did not exist.  

In November 1998, the RO sent a letter to the veteran at the 
same mailing address, requesting copies of her DD Form 214 
and any service medical records which may have been in her 
possession.  That letter was not returned as undeliverable.  
There is no response from the veteran to this letter, 
contained within the claims file.

In November 1998, the RO received information from the 
National Personnel Records Center (NPRC) verifying that her 
service records were not there.

In December 1998, an official of the Navy Personnel Command 
of the NPRC verified the veteran's period of service.  

In January 1999, February 1999, April 1999, and May 1999, the 
RO again made efforts to obtain service medical records to no 
avail.

In a May 1999 letter to the veteran, mailed to her last known 
address, the RO informed her of its unsuccessful attempts to 
obtain records from the Bureau of Naval Personnel.  In 
addition to other requests, the RO asked that she provide 
copies of any service medical records in her possession or 
provide information as to where her service medical records 
might be located.  That letter went unanswered and was not 
returned as undeliverable.  

A May 1999 e-mail message indicates that there are no medical 
records on file at the Records Management Center.  

By July 1999 Administrative Decision, the RO determined that 
a diligent search had been undertaken for the veteran's 
service medical records without success.  The decision 
indicates that her original date of claim will be used in 
processing the claim in the event that records are recovered.  
The decision details the RO's extensive efforts to obtain the 
complete service medical records.  She was notified of the 
decision in July 1999.  Again, it was mailed to the veteran's 
last known address, and it was not returned as undeliverable.  

By September 1999 rating decision, the RO denied service 
connection for all of the foregoing claims.  A copy of the 
rating decision was mailed to the veteran's last known 
address, and it was not returned by the postal authority.  

A notice of disagreement, signed by her representative, was 
received in October 1999.  A supplemental statement of the 
case was sent to her last known address in October 1999 and 
was not returned.  Her representative filed a VA Form 9 on 
her behalf in March 2000, listing the veteran's same last 
known address, and indicated that she desired no hearing "at 
this time."



Law and regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103) mandates that the 
Secretary has a duty provide notice to the claimant as to the 
information and evidence necessary to substantiate the claim.  
Further, under VCAA, the Secretary has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  Id. (to be codified as amended at 38 U.S.C. § 5103A).  
However, under the revised § 5103A(a)(2), the Secretary is 
not required to provide assistance to the claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

Finally, under the newly-enacted 38 U.S.C. § 5103A(d), the 
Secretary is required to provide a medical examination or 
obtain a medical opinion if (1) there is competent evidence 
of a current disability, and (2) evidence that the disability 
or symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim. 

Analysis

Based on the comprehensive notification to the veteran of the 
evidence necessary to substantiate her claim and in view of 
the RO's extensive efforts to obtain service medical records 
from official channels, the Board finds that VA has fully 
satisfied its duties of notification and assistance under 
VCAA.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A).  
Furthermore, insofar as the RO has requested and to the 
extent possible obtained all service medical records and as 
neither the veteran nor any other individual has identified 
any pertinent showing of in-service symptomatology, treatment 
or diagnosis, the Board finds that there is sufficient 
evidence to make a decision in this case and an examination 
is not necessary.  

With respect to the claims of entitlement to service 
connection for a bilateral knee disability, a right foot 
disability, a vision disability, migraine headaches, asthma, 
and a liver disability (claimed secondary to severe 
mononucleosis), the competent evidence does not show that the 
conditions currently exist or that any are related to 
service.  

The claims file contains no evidence regarding the in-service 
incurrence of the aforementioned disabilities.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Also, the 
claims file contains no evidence of aggravation of any 
preservice disability.  See 38 C.F.R. § 3.306.  Furthermore, 
the claims file contains no evidence that any of the above 
listed claims resulted from a service-connected disease or 
injury.  See 38 C.F.R. § 3.310(a).  

As a final matter, the Board notes that the law presumes the 
regularity of the administrative process in the absence of 
clear evidence to the contrary.  See Jones v. West, 12 Vet. 
App. 98 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  The RO 
letters, with one exception, were not returned.  Therefore, 
the Board must presume that the veteran received mailings 
from the RO that were not returned as undeliverable.  In this 
regard, the veteran must understand that the duty to assist 
is not always a one-way street, and that she cannot wait 
passively for help in those situations where she may or 
should have information that is essential in obtaining 
pertinent, putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1990).  


ORDER 

Service connection for a bilateral knee disability is denied.

Service connection for a right foot disability is denied.

Service connection for a vision disability is denied.

Service connection for migraine headaches is denied.

Service connection for asthma is denied.

Service connection for a liver disability, claimed secondary 
to severe mononucleosis, is denied.


REMAND

Service medical records dated in May 1991 indicate that the 
veteran was prescribed medication and treated with a heating 
pad for complaints of right shoulder pain, and that a sling 
was applied to her right arm.  Such in-service medical 
records also indicate a clinical assessment of probable mild 
tendonitis.  

Pursuant to the newly-enacted VCAA, VA must make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim.  This includes 
informing the veteran of all the evidence needed to support 
his claim.  VA must also assist claimants in obtaining 
government and private records, and obtain a medical opinion 
when such an opinion is necessary to make a decision on a 
claim.  

In this case, the Board requires information regarding the 
present condition of the veteran's right arm and shoulder.  
Further, the Board requires a medical opinion as to whether 
any current disability associated therewith had its onset in 
service.


To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000), 00-92 (Dec. 13, 2000), 
and 01-02 (Jan. 9, 2001), as well as any 
guidance provided by VA, including, among 
other things, final regulations, General 
Counsel precedent opinions, and pertinent 
subsequent court decisions.  

2.  The RO should make an additional 
attempt to contact the veteran and ask 
that she provide copies or originals of 
any service medical records in her 
possession.  The RO should also ask that 
she provide particulars regarding the 
full names of treating physicians and 
dates of any treatment she may have 
received for a right shoulder and/or 
upper arm condition.  The RO should 
emphasize to the veteran that such 
medical information, if available, is 
necessary to support her claim.  After 
obtaining any necessary release, the RO 
should make reasonable efforts to obtain 
any such treatment records.

3.  The RO should also schedule the 
veteran for VA medical examination to 
determine the presence of any chronic 
right shoulder and/or upper arm 
disability.  Any clinical testing, deemed 
necessary, should be accomplished.  The 
examiner should be requested to provide 
an opinion as to the etiology and 
approximate date of onset of any such 
disability found.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination. 

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any development in addition to that 
requested above, the RO should readjudicate the issue of 
service connection for a right shoulder and upper arm 
disability.  If the benefit sought on appeal remains denied 
the veteran and her representative should be furnished a 
supplemental statement of the case and the opportunity to 
respond.  

The veteran has the right to submit additional evidence 
and/or argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Also, the 
law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical & Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 



